
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 7
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Ms. Jackson-Lee of
			 Texas submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  people of the United States should grieve for the loss of life that defined the
		  Third Reich and celebrate the continued education efforts for tolerance and
		  justice, reaffirming the commitment of the United States to the fight against
		  intolerance and prejudice in any form, and honoring the legacy of transparent
		  procedure, government accountability, the rule of law, the pursuit of justice,
		  and the struggle for universal freedom and human rights.
	
	
		Whereas the Nazi Party came to power in Germany in 1933
			 and consolidated its power and popularity in Germany by playing on the fears,
			 frustrations, and hopes of the German people, and Nazi rule would become a
			 nightmare for Europe and the world;
		Whereas the leaders, government officials, diplomats,
			 soldiers and police officers of Nazi Germany perpetrated crimes against
			 humanity by implementing the so-called Final Solution—the systematic murder of
			 the European Jews—as well as by killing millions of others targeted for
			 racial reasons, including Roma (Gypsies), people with
			 disabilities, Poles, and Soviet prisoners of war;
		Whereas the magnitude of death and destruction in the era
			 of the Holocaust involved the murder of millions, including six million Jews,
			 more than one million of them children and constituting two-thirds of the
			 European Jewish population, and marked a society for more than two generations
			 afterwards with the brand of prejudice and racism;
		Whereas the Holocaust forces society and future
			 generations to face uncomfortable questions, such as the responsibilities of
			 citizenship, the consequences of indifference and inaction, and the importance
			 of education and awareness;
		Whereas the Nuremberg Trials, conducted before the
			 International Military Tribunal in the Palace of Justice in Nuremberg, Germany,
			 from November 20, 1945, until the verdicts were delivered on October 1, 1946,
			 were intended to judge crimes against peace, war crimes, and crimes against
			 humanity publicly and transparently, on the basis of individual culpability,
			 and to set precedents in international law to document such crimes in
			 historical records and to bring a measure of justice for the victims of
			 atrocities by calling to account future perpetrators before an international
			 court of law;
		Whereas 2006 was the 60th anniversary of the Nuremberg
			 Trials and a year in which we commemorated specifically the courage of those
			 who suffered under Nazi rule in giving testimony in trials of Nazi
			 offenders;
		Whereas the Nuremberg Trials were convened by the Allied
			 powers of the United States, Great Britain, France, and the Soviet Union, to
			 prosecute 21 major war criminals in what would become the best-known post-World
			 War II trials;
		Whereas the International Military Tribunal was authorized
			 in its charter for presiding over the Nuremberg Trials to try and punish
			 persons who acting in the interest of the European Axis countries
			 committed one of four newly defined categories of crime: conspiracy, crimes
			 against peace, war crimes, and crimes against humanity;
		Whereas the last—crimes against humanity—was defined as
			 murder, extermination, enslavement, deportation . . . or persecution of
			 an individual on political, racial, or religious grounds;
		Whereas one of the most significant legal concepts
			 established at the Nuremberg Trials was that a defendant's argument that he was
			 following orders was neither a defense nor an excuse justifying or mitigating
			 the perpetration of a criminal act;
		Whereas captured documentation and eyewitness testimony
			 presented at the Nuremberg Trials laid the initial foundation for what we know
			 about the Holocaust, including the killing apparatus at Auschwitz, the
			 atrocities committed by the Einsatzgruppen (mobile killing units), and the
			 destruction of the Warsaw ghetto, and for what we know about other Nazi
			 crimes;
		Whereas at the Nuremberg Trials the first statistical
			 estimate that the Nazis and their collaborators systematically murdered six
			 million Jews was offered and evidence supporting this estimate was entered into
			 the record;
		Whereas the precedent set by the Nuremberg Trials has been
			 held as a standard for special international tribunals to try perpetrators for
			 crimes against humanity and crimes of genocide committed in the former
			 Yugoslavia and in Rwanda;
		Whereas the world is watching closely as other countries,
			 such as Iraq, seek to follow the framework and guiding vocabulary of the
			 Nuremberg Trials to determine culpability while simultaneously allowing the
			 accused to face their accusers;
		Whereas Israel, a country created in the wake of tragedy
			 and born from international compromise, is a beacon of hope for democracy in
			 the Middle East, and serves as an example of a country that has been able to
			 maintain a vibrant democracy amidst existential threats that have existed since
			 its founding;
		Whereas the cries of victims of oppression and genocide,
			 whether in Germany, Cambodia, Rwanda, Iraq, or Sudan, are heard when the world
			 demands justice and accountability;
		Whereas the Holocaust is a testament that democracy is
			 fragile and not immune to tyranny; and
		Whereas freedom demands that justice be pursued: Now,
			 therefore, be it
		
	
		That—
			(1)it is the sense of Congress that the people
			 of the United States should grieve for the loss of life that defined the Third
			 Reich and celebrate the continued education efforts for tolerance and justice;
			(2)the United States
			 reaffirms its commitment to the fight against intolerance and prejudice in any
			 form;
			(3)Congress urges all
			 members of the international community to honor those individuals of all races,
			 creeds, and colors who perished at the hands of the Nazis; and
			(4)the United States
			 honors the primacy of transparent procedure, government accountability, the
			 rule of law, the pursuit of justice, and the struggle for universal freedom and
			 human rights.
			
